Title: From George Washington to Major General Nathanael Greene, 8 February 1780
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            Morris Town 8th Feby 1780
          
          I have received your letter of this day inclosing Copy of one from Colo. Berry, representing the unwillingness of the inhabitants to transport for the Army at the regulated prices, from an apprehension that the regulation will not be general. It would be excessively disagreeable to me to authorise a departure from the law, especially, in an affair of so delicate a nature, and yet it is indispensible, that the transportation should go on with Vigor. To answer this purpose, without incurring the other inconvenience—I recommend it to you to adopt this expedient—to pay for the present at the regulated prices, engaging that in case the measure of regulation should not become general, and the Assembly of this State should repeal the laws on the subject, then to make good the difference between the regulated and market prices. I am Dear Sir yr most obt Servt
          
            Go: Washington
          
        